Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 3-4 and 16, drawn to a viewing optic including a main body, an optical system for generating an image of an outward scene, a beam combiner, a base, an active display, and further comprising specifics drawn to the specific location of the beam combiner, such as beneath an elevation knob of the viewing optic, closer to an objective assembly as compared to an ocular assembly of the viewing optic, or located from 5 to 25 mm from the objective assembly, classified in G02B 23/04.
II. Claims 8 and 12-13, drawn to a viewing optic including a main body, an optical system for generating an image of an outward scene, a beam combiner, a base, an active display, and further comprising specifics drawn to a lens system to collect light from the active display such as having an inner lens cell and an outer lens cell, the lens system being a five lens system, or the lens system having a first lens within 2 mm of the active display, classified in G02B 27/0101.
III. Claim 11, drawn to a viewing optic including a main body, an optical system for generating an image of an outward scene, a beam combiner, a base, an active display, and further comprising specifics drawn to the size of the base, such as the base being from 40% to 65% the length of the main body, classified in F41G 1/38.
IV. Claims 15 and 18-20, drawn to a viewing optic including a main body, an optical system for generating an image of an outward scene, a beam combiner, a base,  drawn to the images generated by the active display, wherein the images may be selected from the group consisting of: text, alpha-numeric, graphics, symbols, video imagery, icons, active target reticles, range measurements, wind information, GPS and compass information, firearm inclination information, target finding, recognition and identification (ID) information, external sensor information, temperature, pressure, humidity, real time ballistic solutions, and next round ballistic correction through inflight tracer round detection and tracking, classified in G02B 2027/0141.
The inventions are independent or distinct, each from the other because:
Inventions I-IV are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j), drawn to related but distinct inventions. In the instant case, the inventions as claimed can have a materially different claimed design as shown by the different limitations set forth in the claims of each group above and not requiring the features of each of the other groups. Furthermore, the inventions as claimed do not overlap in scope (i.e. are mutually exclusive), and there is nothing of record to show them to be obvious variants.
The above groups have a materially different design and do not overlap in scope since each group has been shown above, by the specific limitations listed in each of the groups above, to be distinct and mutually exclusive. All of the groups additionally 
Also, M.P.E.P. 806.05 specifically states that “Related inventions in the same statutory class are considered mutually exclusive, or not overlapping in scope, if a first invention would not infringe a second invention, and the second invention would not infringe the first invention.”
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(c) the prior art applicable to one invention would not likely be applicable to another invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Claims 1, 10 and 17 link inventions I-IV.  The restriction requirement among the linked inventions is subject to the nonallowance of the linking claim(s), claims 1, 10 and 17.  Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104. Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 

It is noted that claims 2, 5-7, 9 and 14 will be examined with any of the elected Inventions.
As per M.P.E.P. 812.01, a telephone call was not made to Applicant's representative to request an oral election to the above restriction requirement because the Examiner knows from past experience than an election will not be made by telephone since applicants generally want the restriction in writing.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK S. CHAPEL whose telephone number is (571)272-8042.  The examiner can normally be reached on M-F 9:30am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Derek S. Chapel/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        4/8/2021
Derek S. CHAPEL
Primary Examiner
Art Unit 2872